OFFICE   OF THE   ATTORNEY      GENERAL      OF TEXAS
                             AUSTIN




Honorable X. J. Townsend
county Attorney
Angellne cousitg
lAmal,   Texas
Dear Sir:                    Opinion NO. O-7507
                             Be:   I8 the presenoe




       This acknowledges    recei
date whioh rsada:



                                             county Attorney-
                                             -i&act    to be
                                             wher, inveetiga-
                                             1 violations     or
                                               quallfled   for
                                               the oath of


                                    investigating     wltmo~~

                   5. code of Crlalnal Prooedure, 8hte8    thet
                   and juror's oath la that *the Stete'a   ooun-
                owe* and your own, you shall keep eecret.m
            367b, C. C. P., whioh provides for the lppolntment
of grand Jury bailiris,  m&es a portion or said balliff'e  oath
thet 'you will keep eooret,the prooeedlngs of the grand jury.*
iionortible     ii.   3. ‘i’owneand,   pa,:e 2

       Art. 336, c. c. E., provides for the oath TV be takeu by
B wituese VW testifies before a grand jury.       h portion of said
oath la that *you will keep eeoret   all yrooeodlnge    of the greud
jury.”
     Art. 375,          C. C. P., provides that “the attorney repressnt-
lng the State          may go befom   the grend jury at any time exoept
when Xhoy are          dlnouoalng the propriety   of finding an lndlot-
nbmntor voting          upon the B(UPB.~
      In view of the preoedlng statutes pertalnlng        to the aeorsoy
of   grand  jurs  prooeedlngs,  and In view of the statute    apeolfioallg
.authorltiing the appearanoe befor@ the grand jury or the attorney
mpreaontlng      ~tha State, it would seein that a apeoiflo   le&slatlve
authorlsatian     would be neoemury to allow the Xetrlot        and County
At~rne&Gtoot,         aa auoh, to attend eeaaionr of a grand jury.
Slnoe we find no law authorizing       their preaenoe et eaid weeions,
we oonolude that said attorney8 am unauthorized pelraona at thoee
aeaalona.
     Although we find no !l’exaa oaaea In point, in i’eople             V. Lunson,
150 M. 6. 280, the Supremo Court of Illlnole    aaid:
              *It     ie a rundaaectal     element of a grand jury lmea-
                                               To thie end the law refuses



             -A grand jury Is organlsed for the purpose or pro-
       teoting oltisenr   from unfounded aocuaation es well aa
       lnveafigating   ehugom of ori~     and returning  lndlot-
       -AtO     thema.   By mawn    or the faot that the purpow
       of au& pra#eotlan may be largely      forfeited  where the
       lnverfigafiona   of the grand jury beooma known, the
       work of that body ia surrounded by eecreoy and Vb8Wd
       with wlamnlty.     Out of thaeo vtewr hae ariaen the
       rule that unauthofiierd Deraono mey not be allowed to
       attend upon their lnve8tlgatlona.~      Iemphdsfi added)

       In View        of the   toregoing   it   i# the oplnlon of thim department
that    the pra8enoe of the Dlatrlot              and County Attornep8-ileot, aa
                                                                       311




Louorobla      ii.   J . ,i'ownsond,pace 3

euch, in rrgrand jury eeesion, wherein lnvestiC;~tionsof ori~-
ill vlolatione am belnb zwde, is unauthorized and ehould not
be permitted.
        lit,   trust that the foregoing fully anewera your questIon.
                                              Youre vary truly,




                                                   William ii. Stepp
                                                          Aaaietant